The opinion of the court was delivered by
Reed, J.
The bill was filed by a mortgagee to redeem the mortgaged premises from a tax title held by Lena Harms by assignment from the Town of Union.
A decree was made fixing the amount of money which the mortgagee was to pay to the assignee of the tax title upon such redemption.
The appeal is taken by Lena Harms for the reason that, in fixing the amount of her compensation, she has been improperly charged with rent while she was in possession under the tax title, and that she has not been allowed a sufficient sum for improvements put upon the property.
The grounds of appeal display the considerations which underlie the method of ascertaining compensation adopted in the court of chancery.
The charter of the Town of Union (P. L. of 1864 p. 568),. however, fixes the terms upon which a redemption of titles, purchased at tax sales made by the municipality, can be obtained. The condition imposed is the repayment of the purchase-money paid, together with any other sum paid for tax or assessment, with fifteen per cent, interest.
This express provision seems to exclude all consideration of the matter of rents or improvements in arriving at the amount of money which the mortgagee is to pay.
The mortgagee, however, has taken no appeal from the decree, so he is not in a position to complain.
The appeal is taken by the owner of the tax title, and is grounded upon the insistence that she has not been allowed as *290much as she should have been allowed under the rule for ascertaining such amount which was adopted. But it appears that she was allowed at least as much as she would have been permitted to receive under the statutory rule of compensation. She, therefore, has no ground of complaint.
Decree affirmed.
For affirmance — The Chief-Justice, Abbett, Depue, Dixon, Garrison, Lippincott, Magie, Reed, Van Syckel, Bogert, Brown, Smith — 12.
For reversal — None.